DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 11/05//2020 has been entered. Claims 1-18 are pending and are currently examined.

Priority
This application is a 371 of PCT/EP2019/061530 filed on 05/06/2019 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18171114.4 filed on 05/07/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6 and 16-18 are drawn to A method for purification of lacto-N-neotetraose from other carbohydrates, wherein the method comprises subjecting an aqueous solution comprising lacto-N-neotetraose to two membrane filtrations using different membranes, wherein one membrane 

Group II, claims 7-15 are drawn to A method for purification of lacto-N-neotetraose from other carbohydrates, wherein the method comprises subjecting an aqueous solution containing lacto-N-neotetraose to membrane filtration using a membrane having a molecular weight cut-off of between about 300 to about 500 Dalton, and subjecting the aqueous solution to a continuous chromatography to remove carbohydrates having a molecular weight larger than that of LNnT from the aqueous solution.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II are directed to a technical feature: an aqueous solution containing lacto-N-neotetraose and membrane filtration using a membrane having a molecular weight cut-off of between about 300 to about 500 Dalton. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chassagne et al. (WO 2017/182965, published on October 26, 2017, also listed in IDS filed on 11/05/2020), who teach that a fermentation broth containing LNT (lacto-N-tetraose) or LNnT (lacto-N-neotetraose, Galß1-4GlcNAcß1-3Galß1-4Glc, calculated molecular weight of about 700 dalton) is ultrafiltered (UF). The combined UF permeate and washing filtrate is nanofiltered applying a 150-300 Da membrane. The nanofiltration membrane has a molecular weight cut-off (MWCO) that ensures the retention of the N-acetylglucosamine containing neutral oligosaccharide of interest (page 28/37, lines 7-12; page 2/37, Table 1; page 17/37, lines 1-4). Therefore, the technical feature of Groups I/II cannot be a special technical feature over the prior art.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623